Williams, J.:
The proceeding was instituted by a citizen residing within two hundred (200) feet of the premises licensed, under subdivision 2, section 28 of the Liquor Tax Law (Laws of 1896, chap. 112, as amended by Laws of 1897, chap. 312), to revoke the certificate, on the ground that the applicant did not file with the application for the license the consent that traffic in liquor be carried on in the premises signed by two-thirds of the owners of buildings occupied exclusively for dwellings within 200 feet of the place licensed, as required by subdivision 8, section 17 of the Liquor Tax Law.
The application stated that there were but three owners of such buildings, and the applicant filed the consent of two of the three. The evidence given in this proceeding showed beyond question that this statement in the application was untrue, and that the consent of two-thirds of such owners was not filed with the application, and the court very properly made this order revoking the license 'for that reason.
It is said, however, that, before the applicant could be deprived of his certificate, he was entitled to have a trial by jury under the Constitution; that the certificate was property, and he could not be deprived of such property without due procees of law. We have held that these certificates are property. (People v. Durante, 19 App. Div. 292.) They were made such by virtue of the provisions of the Liquor Tax Law, but the Legislature, which gave the certificate the character of property, had power to and did by the same act provide both for their issuance and cancellation, and under what circumstances they should be valid, and when and how they might be revoked. The character given them as property was subject to all these provisions attached to them when they were created. Applicants take them with all the privileges and subject to all the burdens imposed upon them by the Liquor Tax Law.
The order appealed from should be affirmed, with costs.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Order affirmed, with costs.